DETAILED ACTION
Claims 1 – 7 and 9 - 21 have been presented for examination.  Claims 2 – 7 and 11- 15 are currently amended.  Claims 16 – 21 are new.  Claim 8 is cancelled.
This office action is in response to submission of the application on 09/06/2018.
The instant Office action relies on Maerten, F. "Geomechanics to solve geological structure issues: forward, inverse and restoration modeling", individual chapters of which are cited in the IDS and previously included in the file wrapper.  The entire reference is included in the file wrapper.
The instant Office action relies on Wiebols et al. “An Energy Criterion for the Strength of Rock in Polyaxial Compression” which is cited on the IDS and previously included in the file wrapper.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  the claims recite “orientation of far field stress maximum principal stress” in “selecting variables from among parameters comprising stress ratio, orientation of far field stress maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system”.  There appears to be a comma missing since the disclosure explicitly shows that (see the instant application Paragraph 34 
    PNG
    media_image1.png
    230
    808
    media_image1.png
    Greyscale
).  This is the interpretation used for the prior art search.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: there appears to be a missing minus sign in the equation for effective shear stress (see Paragraph 35 and 47 
    PNG
    media_image2.png
    33
    279
    media_image2.png
    Greyscale
).
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 4 (and similarly for claim 12 and 19) limitation “wherein the effective shear strain energy of a value close to zero corresponds to a transition 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 7 (and similarly for claim 14 and 21) limitation “wherein a transition between slip and no-slip for a fault is characterized by a transition between the effective shear strain energy between zero and non-zero”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 4, 12 and 19, the term “close to zero” is a relative term which renders the claim indefinite.  The term "close to zero" is not defined by the claim, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 and 9 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method for determining rupture envelopes for a fault system, the method comprising: selecting variables from among parameters comprising stress ratio, orientation of far field stress, maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; determining a strain energy of a triangular element based on a friction coefficient, a normal stress on summing the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; extracting one or more iso-surfaces of the effective shear strain energy based on the summing; and creating one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “selecting”, “determining”, “summing” and “creating” steps in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Examiner notes that the received subsurface fault representation could include multiple types of interpreted field data comprising stress values (see the instant application Paragraph 44 “the fault system … can be obtained based at least in part on field data … include one or more of multiple types of geologic data … seismic interpretation data ... comprise one of … stress magnitude for the geologic fault”).  Therefore it falls within the “Mental process” grouping of abstract ideas.  The “summing” step is further directed to claiming a mathematical formula since specific mathematical operations with respect to specific numerical quantities are recited (i.e. Σ (of each triangle in the triangulated surfaces) strain energies = effective shear strain energy) (see MPEP 2106.04(a)(2)(I)(B)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: obtaining a representation that depicts one or more (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “obtaining” amounts to insignificant extra-solution activity (i.e. data gathering).  The courts have recognized mere data-gathering as well understood, routine, and conventional (see MPEP 2016.05(g)).  For at least these reasons, the claims are not patent eligible.

Dependent claim 2 recites the same statutory category as the parent independent claim.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the representation is a three-dimensional representation and wherein the variables comprises a triplet of variables.  As analyzed in the parent claim, the “obtaining” is recited at a high-level of generality and limiting the representation does not limit in any way how the representation is obtained.  Therefore the additional element only presents insignificant extra-solution activity.  The claim is directed to an abstract idea.


Dependent claims 3 – 6 recite the same statutory category as the parent independent claim, and further claim: wherein determining the strain energy of the triangular element comprises using a Mohr-Coulomb criterion given by the equation –μ*sigma_n + C0 , wherein μ is the friction coefficient, sigma_n normal stress on a triangular element, and C0 is the cohesion in claim 3; wherein the effective shear strain energy of a value close to zero corresponds to a transition between slip and no-slip for a fault in claim 4; wherein the strain energy (i.e. determining the strain energy, see Claim Objections) is based on difference between a projection of a stress tensor on a crack plane ("tau") and a Mohr-Coulomb criterion, if the tau is greater than the Mohr-Coulomb criterion in claim 5; wherein the effective shear strain energy is the sum from all triangular elements of the individual strain energy in claim 6.  As analyzed in the parent claim, the “determining” and “summing” are at least Mental process steps, and the further limits on the “determining” and “summing” do not preclude them from being performed in the Mind.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis for the parent claim, and since there are no further claimed additional elements.  For at least these reasons, the claims are not patent eligible.

Dependent claim 7 recites the same statutory category as the parent independent claim, and further claims: wherein a transition between slip and no-slip for a fault is characterized by a transition between the effective shear strain energy between zero and non-zero.  The “is characterized” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “is characterized” step in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further claimed additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in 

Independent claim 9 recites a statutory category (i.e. a machine) system comprising operations: selecting variables from among parameters comprising stress ratio, orientation of far field stress, maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; determining a strain energy of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; summing the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; extracting one or more iso-surfaces of the effective shear strain energy based on the summing; and creating one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “selecting”, “determining”, “summing” and “creating” steps in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Examiner notes that the received subsurface fault representation could include multiple types of interpreted field data comprising stress values (see the instant application Paragraph 44 “the fault system … can be obtained based at least in part on field data … include one or more of multiple types of geologic data … seismic interpretation data ... comprise one of … stress magnitude for the geologic fault”).  Therefore it falls within the “Mental process” grouping of abstract ideas.  The “summing” step is further directed to claiming a mathematical formula since specific mathematical operations with respect to specific numerical quantities are recited (i.e. Σ (of each triangle in the triangulated surfaces) strain energies = effective shear strain energy) (see MPEP 2106.04(a)(2)(I)(B)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims “one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations for determining rupture envelopes for a fault system” for generically carrying out the limitations addressed above.  At most the “selecting”, “determining”, “summing” and “creating” steps may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited with a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim further recites: obtaining a representation that depicts one or more faults in a region of the earth as triangulated surfaces.  The “obtaining” only presents insignificant extra-solution activity.  In particular, the method of gathering the representation is recited at a high-level of generality and amounts to merely gathering fault system data for the later recited “determining” (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
(see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “obtaining” amounts to insignificant extra-solution activity (i.e. data gathering).  The courts have recognized mere data-gathering as well understood, routine, and conventional (see MPEP 2016.05(g)).  For at least these reasons, the claims are not patent eligible.

Dependent claim 10 recites the same statutory category as the parent independent claim.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the representation is a three-dimensional representation and wherein the variables comprises a triplet of variables.  As analyzed in the parent claim, the “obtaining” is recited at a high-level of generality and limiting the representation does not limit in any way how the representation is obtained.  Therefore 
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis for the parent claim, and in view of the analysis above, since the only additional elements further limit the representation in the “obtaining” step.  For at least these reasons, the claims are not patent eligible.

Dependent claims 11 – 13 and 15 recite the same statutory category as the parent independent claim, and further claim: wherein determining the strain energy of the triangular element comprises using a Mohr-Coulomb criterion given by the equation –μ*sigma_n + C0 , wherein μ is the friction coefficient, sigma_n normal stress on a triangular element, and C0 is the cohesion in claim 11; wherein the effective shear strain energy of a value close to zero corresponds to a transition between slip and no-slip for a fault in claim 12; wherein the strain energy (i.e. determining the strain energy, see Claim Objections) is based on difference between a projection of a stress tensor on a crack plane ("tau") and a Mohr-Coulomb criterion, if the tau is greater than the Mohr-Coulomb criterion in claim 13; wherein the effective shear strain energy is the sum from all triangular elements of the individual strain energy in claim 15.  As analyzed in the parent claim, the “determining” and “summing” are at least Mental process steps, and the further limits on the “determining” and “summing” do not preclude them from being performed in the Mind.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis for the parent claim, and since there are no further claimed additional elements.  For at least these reasons, the claims are not patent eligible.

Dependent claim 14 recites the same statutory category as the parent independent claim, and further claims: wherein a transition between slip and no-slip for a fault is characterized by a transition between the effective shear strain energy between zero and non-zero.  The “is characterized” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “is characterized” step in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further claimed additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in 

Independent claim 16 recites a statutory category (i.e. a manufacture) non-transitory computer-readable which causes a computing system to: select variables from among parameters comprising stress ratio, orientation of far field stress, maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; determine a strain energy of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; sum the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; extract one or more iso-surfaces of the effective shear strain energy based on the summing; and create one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “select”, “determine”, “sum” and “create” steps in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Examiner notes that the received subsurface fault representation could include multiple types of interpreted field data comprising stress values (see the instant application Paragraph 44 “the fault system … can be obtained based at least in part on field data … include one or more of multiple types of geologic data … seismic interpretation data ... comprise one of … stress magnitude for the geologic fault”).  Therefore it falls within the “Mental process” grouping of abstract ideas.  The “sum” step is further directed to claiming a mathematical formula since specific mathematical operations with respect to specific numerical quantities are recited (i.e. Σ (of each triangle in the triangulated surfaces) strain energies = effective shear strain energy) (see MPEP 2106.04(a)(2)(I)(B)).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims “a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to” for generically carrying out the limitations addressed above.  At most the “select”, “determine”, “sum” and “create” steps may be considered generic computer functions implemented with generic computer components that apply the abstract idea in a manner recited with a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim further recites: obtain a representation that depicts one or more faults in a region of the earth as triangulated surfaces.  The “obtain” only presents insignificant extra-solution activity.  In particular, the method of gathering the representation is recited at a high-level of generality and amounts to merely gathering fault system data for the later recited “determine” (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
(see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “obtain” amounts to insignificant extra-solution activity (i.e. data gathering).  The courts have recognized mere data-gathering as well understood, routine, and conventional (see MPEP 2016.05(g)).  For at least these reasons, the claims are not patent eligible.

Dependent claim 17 recites the same statutory category as the parent independent claim.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the representation is a three-dimensional representation and wherein the variables comprises a triplet of variables.  As analyzed in the parent claim, the “obtaining” is recited at a high-level of generality and limiting the representation does not limit in any way how the representation is obtained.  Therefore 
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis for the parent claim, and in view of the analysis above, since the only additional elements further limit the representation in the “obtaining” step.  For at least these reasons, the claims are not patent eligible.

Dependent claims 18 - 20 recite the same statutory category as the parent independent claim, and further claim: wherein determining the strain energy of the triangular element comprises using a Mohr-Coulomb criterion given by the equation –μ*sigma_n + C0 , wherein μ is the friction coefficient, sigma_n normal stress on a triangular element, and C0 is the cohesion in claim 18; wherein the effective shear strain energy of a value close to zero corresponds to a transition between slip and no-slip for a fault in claim 19; wherein the strain energy (i.e. determining the strain energy, see Claim Objections) is based on difference between a projection of a stress tensor on a crack plane ("tau") and a Mohr-Coulomb criterion, if the tau is greater than the Mohr-Coulomb criterion in claim 20.  As analyzed in the parent claim, the “determine” and “sum” are at least Mental process steps, and the further limits on the “determine” and “sum” do not preclude them from being performed in the Mind.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in view of the analysis for the parent claim, and since there are no further claimed additional elements.  For at least these reasons, the claims are not patent eligible.

Dependent claim 21 recites the same statutory category as the parent independent claim, and further claims: wherein a transition between slip and no-slip for a fault is characterized by a transition between the effective shear strain energy between zero and non-zero.  The “is characterized” amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “is characterized” step in the context of each these claim limitations encompasses an analyst mentally performing the steps after receiving a subsurface fault system representation.  Therefore it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application in view of the analysis for the parent claim, and since there are no further claimed additional elements.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5 - 6, 9 - 11, 13, 15 -18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maerten, F. “Geomechanics to solve geological structure issues: forward, inverse and restoration modeling” (henceforth “Maerten (Geomechanics)”) in view of Wiebols et al. “An Energy Criterion for the Strength of Rock in Polyaxial Compression” (henceforth “Wiebols”), and further in view of Wei, K. (US 2006/0253759) (henceforth “Wei (759)”).  Maerten (Geomechanics), Wiebols and Wei .

With regard to claim 1, Maerten (Geomechanical) teaches a method for determining rupture envelopes for a fault system, the method comprising:
obtaining a representation that depicts one or more faults in a region of the earth (Maerten (Geomechanics) Figure 1.2 
    PNG
    media_image3.png
    224
    381
    media_image3.png
    Greyscale
)
as triangulated surfaces; (Maerten (Geomechanics) Figure 5.3 
    PNG
    media_image4.png
    378
    677
    media_image4.png
    Greyscale
, and Page 34 and Figure 1.1 “iBem3D is a computer program that calculates the displacements, strains and stresses induced in an elastic whole- or half-space by planar triangular-shaped elements of displacement discontinuity” 
    PNG
    media_image5.png
    381
    681
    media_image5.png
    Greyscale
)
selecting variables from among parameters comprising stress ratio, orientation of far field stress, maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; (Maerten (Geomechanics) Page 35, Top and Figure 1.2 boundary condition remote stress comprises remote principal stresses (far field) with respect to a coordinate system (orientation) “Additionally, remote stresses and/or strains can be prescribed. Output at observation points (black dots in Figure 1.2) can be displacement, strain, stress, principal strain and principal stress (Fig 1.2).” 
    PNG
    media_image6.png
    325
    543
    media_image6.png
    Greyscale
, and Page 323, Bottom sigma1 and sigma3 are the maximum and minimum principal stress, respectively, where it is implicit that sigma_2 is the intermediate stress, and Page 217, Top inversion using the remote principal stresses (far field stress) and ratio of principal stress magnitudes (stress ratio), and Page 88 slip criterion is based on coefficient of friction and cohesion C0 
    PNG
    media_image7.png
    298
    871
    media_image7.png
    Greyscale
)
determining slip of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; (Maerten (Geomechanics) Page 88 slip criterion is based on coefficient of friction and cohesion)
extracting one or more iso-surfaces of slipping; and creating one or more rupture envelopes for specific criteria of slipping (Maerten (Geomechanics) Page 386 and Figure B.2 a surface separating regions in a parameter space are generated based on a specified criteria related to slipping “A total of 1331 Poly3D simulations have been run using the far filed stresses, the friction and the cohesion as variables. Each run in which at least one triangular element of the fault surfaces has slipped is identified as a ‘slipping model’ ” 
    PNG
    media_image8.png
    438
    1108
    media_image8.png
    Greyscale
)

Maerten (Geomechanics) does not appear to explicitly disclose: determining a strain energy of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; summing the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; that the iso-surfaces are of effective shear strain energy; and that the rupture envelopes are for specific values of the shear strain energy.

However Wiebols teaches:
determining a strain energy of elements based on a friction coefficient, a normal stress on the triangular element, and constant C0 for the variables; summing the strain energy of each element to yield an effective shear strain energy; (Wiebols Page 530, Middle the strain energy is directly related to the cracks (determining a strain energy of discrete elements), and Page 533, Bottom and Page 531, Top strain energy can be summed over different elements corresponding to different cracks, when they meet a sliding criterion comprising friction coefficient and normal stress 
    PNG
    media_image9.png
    62
    754
    media_image9.png
    Greyscale
, and Page 548 - 549 and Figure 16 
    PNG
    media_image10.png
    385
    470
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    127
    928
    media_image11.png
    Greyscale
, and Page 539 a strength of the rock in a direction can be expressed as a constant (based on a constant C0) plus a friction-coefficient * orthogonal-stress (i.e. sigma1 is in normal direction to sigma3) 
    PNG
    media_image12.png
    257
    934
    media_image12.png
    Greyscale
)
extracting one or more iso-surfaces of the effective shear strain energy based on the summing; and creating one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting (Wiebols Page 534, Bottom and Figure 3 desired parameter values corresponding to a specific shear strain energy value can be determined (of effective shear strain energy), and where the specific maximum shear strain energy (for specific values of the effective shear strain energy) define regions where failure/no-failure occurs (creating rupture envelopes) “Curves of the kind illustrated in Fig. 3 were computed for a range of values for the principal stresses and coefficients of sliding friction of 0.25, 0.5, 0.67, 0.8 and 1.0. They were then examined according to the postulate that failure under any system of compressive stresses occurs at a constant value of the effective shear strain energy … On graphs such as those of Fig. 3, this criterion is represented by a horizontal line” 
    PNG
    media_image13.png
    504
    680
    media_image13.png
    Greyscale
, and Page 544 the failure region based on the maximum shear strain energy could be depicted as a surface (iso-surfaces) “JAEGER[14] has proposed that a failure surface in three dimensions could be generated by the rotation of the triaxial strength curve about the line simga1 = sigma2 = sigma3”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating stresses on a fault network using triangulated surfaces and computing iso-surfaces in a parameter space disclosed by Maerten (Geomechanics) with the method of using an effective strain energy criterion to characterize rock failure disclosed by Wiebols.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model failure of rock volumes for which principal stress values vary in all directions (i.e. polyaxial stresses) (Wiebols Abstract “However, the various criteria based on this and other concepts fail to describe adequately the strength of rock under a general system of polyaxial compressive stresses … In this paper a new criterion is proposed, based on the additional energy stored around Griffith cracks due the sliding of crack surfaces over each other”).

Maerten (Geomechanics) in view of Wiebols does not appear to explicitly disclose: that the determining a strain energy is of triangular elements; and that the summing the strain energy is of the individual triangles in the triangulated surfaces.

However Wei (759) teaches:
determining strain energy of triangular elements (Wei (759) Paragraph 7 strain energy in the mechanical continuum around the fault is determined by loading from the faults at the boundary (determine strain energy), and Paragraph 18-19 and Figure 3 the fault faces are represented as general triangular elements (of triangular elements) “For solving the problem numerically, the method may decompose the boundaries of the faulting volumes into small elements of a simple geometry. The decomposition of the surface into small elements is performed in one embodiment of the present invention using elements corresponding to a general triangle, each of which comprises 3 vertices and a surface area.”
    PNG
    media_image14.png
    446
    688
    media_image14.png
    Greyscale
)
summing strain energy of each triangle in a triangular surface to yield a total shear strain energy (Wei (759) Paragraph 18-19 a value for each element is summed “Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”, and Paragraph 7 a total strain energy (summing strain energy) resulting from deformation at the fault (of each triangle in a triangular surface) is computed “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating strain energy on a fault network using triangulated surfaces disclosed by Maerten (Geomechanics) in view of Wiebols with the method of summing strain energy due to triangulated elements of a fault surface disclosed by Wei (759).  One of ordinary skill in the art would have been (Wei (759) Paragraph 7 “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”, and Paragraph 18 “Once a formulation of the 3D restoration problem has been created, the problem may be solved to yield the 3D restoration solution … Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”).

With regard to claim 9, Maerten (Geomechanics) in view of Wiebols, and further in view of Wei (759) teaches a computing system comprising:
one or more processors; and (Maerten (Geomechanics Page 166, Bottom “number of cores within the CPU is growing … We present the parallelization of the ACA for postprocessing, the principle being the same for solving the system of equations.”)
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations for determining rupture envelopes for a fault system, the operations comprising: (Maerten (Geomechanics) Page 182, Bottom software code can be download and later utilized, where it is implicit that software code is stored in a memory prior to being executed on the processor “For more information and to download an academic version of the code see http://pangea.stanford.edu/research/geomech/Software/Software.htm1. The Poly3D code provides”, and Page 47, Top the iBEM3D code uses memory to perform the computations “As a result, the system of equations to solve requires a huge memory to store the dense system matrix and a long time to compute the solution”)
obtaining a representation that depicts one or more faults in a region of the earth (Maerten (Geomechanics) Figure 1.2 
    PNG
    media_image3.png
    224
    381
    media_image3.png
    Greyscale
)
as triangulated surfaces; (Maerten (Geomechanics) Figure 5.3 
    PNG
    media_image4.png
    378
    677
    media_image4.png
    Greyscale
, and Page 34 and Figure 1.1 “iBem3D is a computer program that calculates the displacements, strains and stresses induced in an elastic whole- or half-space by planar triangular-shaped elements of displacement discontinuity” 
    PNG
    media_image5.png
    381
    681
    media_image5.png
    Greyscale
)
selecting variables from among parameters comprising stress ratio, orientation of far field stress maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; (Maerten (Geomechanics) Page 35, Top and Figure 1.2 boundary condition remote stress comprises remote principal stresses (far field) with respect to a coordinate system (orientation) “Additionally, remote stresses and/or strains can be prescribed. Output at observation points (black dots in Figure 1.2) can be displacement, strain, stress, principal strain and principal stress (Fig 1.2).” 
    PNG
    media_image6.png
    325
    543
    media_image6.png
    Greyscale
, and Page 323, Bottom sigma1 and sigma3 are the maximum and minimum principal stress, respectively, where it is implicit that sigma_2 is the intermediate stress, and Page 217, Top inversion using the remote principal stresses (far field stress) and ratio of principal stress magnitudes (stress ratio), and Page 88 slip criterion is based on coefficient of friction and cohesion C0 
    PNG
    media_image7.png
    298
    871
    media_image7.png
    Greyscale
)
determining slip of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; (Maerten (Geomechanics) Page 88 slip criterion is based on coefficient of friction and cohesion)
extracting one or more iso-surfaces of slipping; and creating one or more rupture envelopes for specific criteria of slipping (Maerten (Geomechanics) Page 386 and Figure B.2 a surface separating regions in a parameter space are generated based on a specified criteria related to slipping “A total of 1331 Poly3D simulations have been run using the far filed stresses, the friction and the cohesion as variables. Each run in which at least one triangular element of the fault surfaces has slipped is identified as a ‘slipping model’ ” 
    PNG
    media_image8.png
    438
    1108
    media_image8.png
    Greyscale
)

Maerten (Geomechanics) does not appear to explicitly disclose: determining a strain energy of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; summing the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; that the iso-surfaces are of effective shear strain energy; and that the rupture envelopes are for specific values of the shear strain energy.

However Wiebols teaches:
determining a strain energy of elements based on a friction coefficient, a normal stress on the triangular element, and constant C0 for the variables; summing the strain energy of each element to yield an effective shear strain energy; (Wiebols Page 530, Middle the strain energy is directly related to the cracks (determining a strain energy of discrete elements), and Page 533, Bottom and Page 531, Top strain energy can be summed over different elements corresponding to different cracks, when they meet a sliding criterion comprising friction coefficient and normal stress 
    PNG
    media_image9.png
    62
    754
    media_image9.png
    Greyscale
, and Page 548 - 549 and Figure 16 
    PNG
    media_image10.png
    385
    470
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    127
    928
    media_image11.png
    Greyscale
, and Page 539 a strength of the rock in a direction can be expressed as a constant (based on a constant C0) plus a friction-coefficient * orthogonal-stress (i.e. sigma1 is in normal direction to sigma3) 
    PNG
    media_image12.png
    257
    934
    media_image12.png
    Greyscale
)
extracting one or more iso-surfaces of the effective shear strain energy based on the summing; and creating one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting (Wiebols Page 534, Bottom and Figure 3 desired parameter values corresponding to a specific shear strain energy value can be determined (of effective shear strain energy), and where the specific maximum shear strain energy (for specific values of the effective shear strain energy) define regions where failure/no-failure occurs (creating rupture envelopes) “Curves of the kind illustrated in Fig. 3 were computed for a range of values for the principal stresses and coefficients of sliding friction of 0.25, 0.5, 0.67, 0.8 and 1.0. They were then examined according to the postulate that failure under any system of compressive stresses occurs at a constant value of the effective shear strain energy … On graphs such as those of Fig. 3, this criterion is represented by a horizontal line” 
    PNG
    media_image13.png
    504
    680
    media_image13.png
    Greyscale
, and Page 544 the failure region based on the maximum shear strain energy could be depicted as a surface (iso-surfaces) “JAEGER[14] has proposed that a failure surface in three dimensions could be generated by the rotation of the triaxial strength curve about the line simga1 = sigma2 = sigma3”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating stresses on a fault network using triangulated surfaces and computing iso-surfaces in a parameter space disclosed by Maerten (Geomechanics) with the method of using an effective strain energy criterion to characterize rock failure disclosed by Wiebols.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model failure of rock volumes for which principal stress values vary in all directions (i.e. polyaxial stresses) (Wiebols Abstract “However, the various criteria based on this and other concepts fail to describe adequately the strength of rock under a general system of polyaxial compressive stresses … In this paper a new criterion is proposed, based on the additional energy stored around Griffith cracks due the sliding of crack surfaces over each other”).

Maerten (Geomechanics) in view of Wiebols does not appear to explicitly disclose: that the determining a strain energy is of triangular elements; and that the summing the strain energy is of the individual triangles in the triangulated surfaces.

However Wei (759) teaches:
determining strain energy of triangular elements (Wei (759) Paragraph 7 strain energy in the mechanical continuum around the fault is determined by loading from the faults at the boundary (determine strain energy), and Paragraph 18-19 and Figure 3 the fault faces are represented as general triangular elements (of triangular elements) “For solving the problem numerically, the method may decompose the boundaries of the faulting volumes into small elements of a simple geometry. The decomposition of the surface into small elements is performed in one embodiment of the present invention using elements corresponding to a general triangle, each of which comprises 3 vertices and a surface area.”
    PNG
    media_image14.png
    446
    688
    media_image14.png
    Greyscale
)
summing strain energy of each triangle in a triangular surface to yield a total shear strain energy (Wei (759) Paragraph 18-19 a value for each element is summed “Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”, and Paragraph 7 a total strain energy (summing strain energy) resulting from deformation at the fault (of each triangle in a triangular surface) is computed “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating strain energy on a fault network using triangulated surfaces disclosed by Maerten (Geomechanics) in view of Wiebols with the method of summing strain energy due to triangulated elements of a fault surface disclosed by Wei (759).  One of ordinary skill in the art would have been (Wei (759) Paragraph 7 “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”, and Paragraph 18 “Once a formulation of the 3D restoration problem has been created, the problem may be solved to yield the 3D restoration solution … Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”).

With regard to claim 16, Maerten (Geomechanics) teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to: (Maerten (Geomechanics) Page 182, Bottom software code can be download and later utilized, where it is implicit that software code is stored in a memory prior to being executed on the processor “For more information and to download an academic version of the code see http://pangea.stanford.edu/research/geomech/Software/Software.htm1. The Poly3D code provides”, and Page 47, Top the iBEM3D code uses memory to perform the computations “As a result, the system of equations to solve requires a huge memory to store the dense system matrix and a long time to compute the solution”)
obtain a representation that depicts one or more faults in a region of the earth (Maerten (Geomechanics) Figure 1.2 
    PNG
    media_image3.png
    224
    381
    media_image3.png
    Greyscale
)
as triangulated surfaces; (Maerten (Geomechanics) Figure 5.3 
    PNG
    media_image4.png
    378
    677
    media_image4.png
    Greyscale
, and Page 34 and Figure 1.1 “iBem3D is a computer program that calculates the displacements, strains and stresses induced in an elastic whole- or half-space by planar triangular-shaped elements of displacement discontinuity” 
    PNG
    media_image5.png
    381
    681
    media_image5.png
    Greyscale
)
select variables from among parameters comprising stress ratio, orientation of far field stress maximum principal stress, intermediate principal stress, minimum principal stress for the far field stress, and sliding friction and cohesion of the fault system; (Maerten (Geomechanics) Page 35, Top and Figure 1.2 boundary condition remote stress comprises remote principal stresses (far field) with respect to a coordinate system (orientation) “Additionally, remote stresses and/or strains can be prescribed. Output at observation points (black dots in Figure 1.2) can be displacement, strain, stress, principal strain and principal stress (Fig 1.2).” 
    PNG
    media_image6.png
    325
    543
    media_image6.png
    Greyscale
, and Page 323, Bottom sigma1 and sigma3 are the maximum and minimum principal stress, respectively, where it is implicit that sigma_2 is the intermediate stress, and Page 217, Top inversion using the remote principal stresses (far field stress) and ratio of principal stress magnitudes (stress ratio), and Page 88 slip criterion is based on coefficient of friction and cohesion C0 
    PNG
    media_image7.png
    298
    871
    media_image7.png
    Greyscale
)
determine slip of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; (Maerten (Geomechanics) Page 88 slip criterion is based on coefficient of friction and cohesion)
extract one or more iso-surfaces of slipping; and create one or more rupture envelopes for specific criteria of slipping (Maerten (Geomechanics) Page 386 and Figure B.2 a surface separating regions in a parameter space are generated based on a specified criteria related to slipping “A total of 1331 Poly3D simulations have been run using the far filed stresses, the friction and the cohesion as variables. Each run in which at least one triangular element of the fault surfaces has slipped is identified as a ‘slipping model’ ” 
    PNG
    media_image8.png
    438
    1108
    media_image8.png
    Greyscale
)

Maerten (Geomechanics) does not appear to explicitly disclose: determine a strain energy of a triangular element based on a friction coefficient, a normal stress on the triangular element, and a cohesion for the variables; sum the strain energy of each triangle in the triangulated surfaces to yield an effective shear strain energy; that the iso-surfaces are of effective shear strain energy; and that the rupture envelopes are for specific values of the shear strain energy.


determine a strain energy of elements based on a friction coefficient, a normal stress on the triangular element, and constant C0 for the variables; sum the strain energy of each element to yield an effective shear strain energy; (Wiebols Page 530, Middle the strain energy is directly related to the cracks (determining a strain energy of discrete elements), and Page 533, Bottom and Page 531, Top strain energy can be summed over different elements corresponding to different cracks, when they meet a sliding criterion comprising friction coefficient and normal stress 
    PNG
    media_image9.png
    62
    754
    media_image9.png
    Greyscale
, and Page 548 - 549 and Figure 16 
    PNG
    media_image10.png
    385
    470
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    127
    928
    media_image11.png
    Greyscale
, and Page 539 a strength of the rock in a direction can be expressed as a constant (based on a constant C0) plus a friction-coefficient * orthogonal-stress (i.e. sigma1 is in normal direction to sigma3) 
    PNG
    media_image12.png
    257
    934
    media_image12.png
    Greyscale
)
extract one or more iso-surfaces of the effective shear strain energy based on the summing; and create one or more rupture envelopes for specific values of the effective shear strain energy based on the extracting (Wiebols Page 534, Bottom and Figure 3 desired parameter values corresponding to a specific shear strain energy value can be determined (of effective shear strain energy), and where the specific maximum shear strain energy (for specific values of the effective shear strain energy) define regions where failure/no-failure occurs (creating rupture envelopes) “Curves of the kind illustrated in Fig. 3 were computed for a range of values for the principal stresses and coefficients of sliding friction of 0.25, 0.5, 0.67, 0.8 and 1.0. They were then examined according to the postulate that failure under any system of compressive stresses occurs at a constant value of the effective shear strain energy … On graphs such as those of Fig. 3, this criterion is represented by a horizontal line” 
    PNG
    media_image13.png
    504
    680
    media_image13.png
    Greyscale
, and Page 544 the failure region based on the maximum shear strain energy could be depicted as a surface (iso-surfaces) “JAEGER[14] has proposed that a failure surface in three dimensions could be generated by the rotation of the triaxial strength curve about the line simga1 = sigma2 = sigma3”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating stresses on a fault network using triangulated surfaces and computing iso-surfaces in a parameter space disclosed by Maerten (Geomechanics) with the method of using an effective strain energy criterion to characterize rock failure disclosed by Wiebols.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model failure of rock volumes for which principal stress values vary in all directions (i.e. polyaxial stresses) (Wiebols Abstract “However, the various criteria based on this and other concepts fail to describe adequately the strength of rock under a general system of polyaxial compressive stresses … In this paper a new criterion is proposed, based on the additional energy stored around Griffith cracks due the sliding of crack surfaces over each other”).

Maerten (Geomechanics) in view of Wiebols does not appear to explicitly disclose: that the determining a strain energy is of triangular elements; and that the summing the strain energy is of the individual triangles in the triangulated surfaces.

However Wei (759) teaches:
determine strain energy of triangular elements (Wei (759) Paragraph 7 strain energy in the mechanical continuum around the fault is determined by loading from the faults at the boundary (determine strain energy), and Paragraph 18-19 and Figure 3 the fault faces are represented as general triangular elements (of triangular elements) “For solving the problem numerically, the method may decompose the boundaries of the faulting volumes into small elements of a simple geometry. The decomposition of the surface into small elements is performed in one embodiment of the present invention using elements corresponding to a general triangle, each of which comprises 3 vertices and a surface area.”
    PNG
    media_image14.png
    446
    688
    media_image14.png
    Greyscale
)
sum strain energy of each triangle in a triangular surface to yield a total shear strain energy (Wei (759) Paragraph 18-19 a value for each element is summed “Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”, and Paragraph 7 a total strain energy (summing strain energy) resulting from deformation at the fault (of each triangle in a triangular surface) is computed “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method for simulating strain energy on a fault network using triangulated surfaces disclosed by Maerten (Geomechanics) in view of Wiebols with the method of summing strain energy due to triangulated elements of a fault surface disclosed by Wei (759).  One of ordinary skill in the art would have been (Wei (759) Paragraph 7 “Elasticity theory states that at equilibrium under loading, the total strain energy of the deformed region is-among all possible deformation for the given load-at a minimum.”, and Paragraph 18 “Once a formulation of the 3D restoration problem has been created, the problem may be solved to yield the 3D restoration solution … Upon decomposition into small elements, the boundary integrals can be expressed as the sum of the integrals on these small elements”).

With regard to claim 2 and 10 and 17, Maerten (Geomechanics) in view of Wiebols, and further in view of Wei (759) teaches all the elements of the parent claims, and further teaches:
wherein the representation is a three-dimensional representation and wherein the variables comprises a triplet of variables (Maerten (Geomechanics) Page 35, Top and Figure 1.2 boundary condition remote stress comprises three principal stresses, and fault surface is three-dimensional “Additionally, remote stresses and/or strains can be prescribed. Output at observation points (black dots in Figure 1.2) can be displacement, strain, stress, principal strain and principal stress (Fig 1.2).” 
    PNG
    media_image6.png
    325
    543
    media_image6.png
    Greyscale
)

With regard to claim 3 and 11 and 18, Maerten (Geomechanics) in view of Wiebols, and further in view of Wei (759) teaches all the elements of the parent claims, and further teaches:
wherein determining the strain energy of the triangular element comprises using a Mohr-Coulomb criterion given by the equation –μ*sigma_n + C0 , wherein μ is the friction coefficient, sigma_n normal stress on a triangular element, and C0 is the cohesion (Maerten (Geomechanics) Page 88 
    PNG
    media_image15.png
    208
    716
    media_image15.png
    Greyscale
, and Page 255, Middle 
    PNG
    media_image16.png
    149
    552
    media_image16.png
    Greyscale
)

With regard to claim 5 and 13 and 20, Maerten (Geomechanics) in view of Wiebols, and further in view of Wei (759) teaches all the elements of the parent claims, and further teaches:
wherein the strain energy is based on difference between a projection of a stress tensor on a crack plane ("tau") and a Mohr-Coulomb criterion (Wiebols Page 530, Middle the principal stresses are resolved into normal and shear stress, and the shear stress is compared to a Mohr-Coulomb criterion by taking a difference 
    PNG
    media_image17.png
    103
    607
    media_image17.png
    Greyscale
, and Page 531, Top sliding which contributes to strain energy only occurs for a positive difference)

With regard to claim 6 and 15
wherein the effective shear strain energy is the sum from all triangular elements of the individual strain energy. (Wiebols Equation 4 the total shear strain energy is obtained by summing over all the elements (or similarly all the cracks), and where the triangulated surfaces along the fault are analogous to a set of discrete cracks which are placed next to each other 
    PNG
    media_image18.png
    148
    924
    media_image18.png
    Greyscale
)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davies et al. (US 2013/0297269) teaches that stresses exceeding a failure criterion are identified in order to update the model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129